DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 27 are allowed. Claim 3 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An electronic logging and track detection system comprising: a plurality of mobile telematics circuitry, wherein telematics data are measured by and logged from sensors of the mobile telematics circuitry and trips or trip-segments based on the telematics data are automatically identified and detected, wherein the telematics data comprise usage-based, user-based, or operation-based sensory data, and wherein the mobile telematics circuitry comprise one or more wireless connections, each of the mobile telematics circuitry acting as a wireless node within a corresponding data transmission network by antenna connections of the mobile telematics circuitry, wherein the plurality of mobile telematics circuitry capturing the telematics data from the sensors are connected to a dynamic trip-detection telematics circuit, wherein a data link is set by the wireless connection between the dynamic trip-detection telematics circuit transmitting at least telematics data based on [[the]] captured usage-based, user-based, or operational-based sensory data from the mobile telematics circuitry to the dynamic trip-detection telematics circuit, and wherein the sensors at least comprise an accelerometer sensor, a Global Positioning System (GPS) sensor, or a gyroscope sensor, for trips or trip-segments identification, 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 27, A method for an electronic logging and track detection system, the method comprising: measuring and logging telematics data by sensors of a plurality of mobile telematics circuitry; automatically identifying and detecting trips or trip-segments based on the telematics data, wherein the telematics data comprise usage-based, user-based, or operation-based sensory data, and wherein the mobile telematics circuitry comprise one or more wireless connections, each of the mobile telematics circuitry acting as a wireless node within a corresponding data transmission network by antenna connections of the mobile telematics circuitry; capturing, by the plurality of mobile telematics circuitry, the telematics data from the sensors connected to a dynamic trip-detection telematics circuit, wherein a data link is set by the wireless connection between the dynamic trip-detection telematics circuit transmitting at least telematics data based on the captured usage-based, user-based, or operational-based sensory data from the mobile telematics circuitry to the dynamic trip-detection telematics circuit, and wherein the sensors at least comprise an accelerometer sensor, a Global Positioning System (GPS) sensor, or a gyroscope sensor; capturing and assigning, for trips or trip-segments 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666